THE     ATTBRNEY            GENERAL
                      OFTEXAS




Hon. 0. N. Humphreys, Jr.            Opinion No. H-l
Administrator, Texas
Alcoholic Beverage Commission        Re:   Whether the provisions
Sam Houston State Office Bldg.             of Article 666-17(2)
Austin, Texas 78711                        b&   V;;;;;'E,;;n;;
                                           PackAge Stores that
                                           were in existence
                                           prior to its effective
Dear Mr. Humphreys:                        date?
     Article 666-17(2)(a), Vernon's Penal Code, as amended
In 1951, provides:
               "Where a major,ityof the ownership in
          each of more than one '(1)legal entity, holding
          Package Store Permits under this Act, is
          owned by one (1) person, or by persons related
          within the first degree of consanguinity, the
          businesses thereof may be consolidated under
          one (1) legal entity and the permits shall be
          issued to such entity notwithstanding any
          other provision of this Act and further pro-
          vided that after such consolidation it shall
          be illegal to transfer any of such permits
          to any other county."
     Your request for an opinion asks whether this provision
appliesonly to those Package Store Permits that were in exiS-
tence on its effective date.
     You advise that the Texas Alcoholic Beverage Commission
has permitted consolidation since the effective date of the
original enactment of the provision in 1949.
     Except for the use of "is owned" instead of "shall be
owned' or some similar Ilanguage,we see nothing in the
statute to indicate an intention .thatIt be limited to those
Package Store Permits 4n effect at the date of ,i,ts
                                                   enactment.

                           -6334-
Hon. 0. N. Humphreys, Jr., page 2      (H-1)


       Since, in 1951 and thereafter prior to the amendment of
the Texas Liquor Control Act by Acts 1971, 62nd Legislature,
R.S. Ch. 65, p.681, all permits automatically expired on
August   31 of each year, such a restricted construction
would render the statute virtually meaningless.
     Generally a statute is held to operate prospectively
unless a contrary construction is required by its plain and
unequivocal language. Article 1, Section 16, Constitution
of the State of Texas; Life Insurance Co. v. Rey 50 Tex. 511
(1878); Cox v. Robleon 105 Tex. 42b 150 S W 1149(1912).
Interestingly this rule is stated s~ecificaliy in the Code
Construction Act, Art. 51129b-2,V.A.C.S., Section 3.02.
     Finally, the construction placed upon the Act by the
Commission is entitled to considerable weight.
     We therefore conclude that the "consolidation" pro-
vision of Article 666-17(2)(a) is not limited to Package
Store Permits in existence on its effective date and we
answer your question in the negative.
                        -SUMMARY-
               Article 666-17(2)(a), Vernon's Texas Penal
         Code, which provides for consolidation of entities
         holding Package Store Permits into one (1) entity
         under certain conditions, is prospective in appli-
         cation and is not limited to those entities holding
         Package Store Permits at the time of its effective
         date.
                                     *rs   very truly,



                                     Attorney General of Texas
APPROVED:




bAVID M KENDALL Chairman
Opinion'C!ommitte&
                           -6:j35-